* Corpus Juris-Cyc References: Taxation, 37Cyc, p. 927, n. 5. As to exemption from taxation of vacant or unused property belonging to charitable organization, see annotation in 34 A.L.R. pp. 668, 669, 1075; 26 R.C.L. 327; 6 R.C.L. Supp. 1552.
Appellant filed his bill in the chancery court of Forrest county against appellees to confirm his tax title to forty acres of land in that county. There was a trial on bill, answer, and proofs, and a final decree dismissing appellant's bill. From that decree, appellant prosecutes this appeal.
It is conceded that appellant's tax title to the land involved is perfect, provided the land was subject to the taxes for which it was sold. Appellees claim, and the court below so held, that at the time the land was assessed and sold for its taxes it was exempt from taxation under the law. At the time of its assessment and sale the land was owed by the King's Daughters' Hospital at Hattiesburg. Appellees contend, and the trial court held, that while so owned and held the land was exempt from taxation. The land had been owned by the Hattiesburg Hospital. On July 29, 1918, the Hattiesburg Hospital conveyed it to the King's Daughters. On April 5, 1920, the land was sold and conveyed to appellant by the tax collector of Forrest county for its taxes for the year 1919. It was not redeemed from the tax sale within the time prescribed by law. Appellee Myatt claimed title to the land through mesne conveyances from the King's Daughters subsequent to the tax sale. Appellees Hattiesburg Bank  Trust Company and Commercial National Bank claimed liens on the land under deeds of trust from appellee Myatt. The land was situated about six miles in the country from Hattiesburg, and was wild, uncultivated land. The only use made of the land by the King's Daughters, while it was owned by that society, was that they got a "few loads of wood off of it" to burn in their hospital; and when the King's Daughters sold and conveyed the land they put the proceeds thereof into their treasury. The evidence showed that the King's Daughters was a charitable organization, and was conducted without profit. *Page 393 
Chapter 183 of the Laws of 1918 (section 6878, Hemingway's Code Supplement) provides, among other things, that:
"The following property, and no other, shall be exempt from taxation, to-wit: . . . (d) All property, real or personal, belonging to any religious or charitable society, and used exclusively for the purpose of such society, and not for profit. . . . (f) Property appropriated to and occupied and used by a hospital or charitable institution."
We think the question involved is ruled by Enochs v. City ofJackson, 144 Miss. 360, 109 So. 864. It was held in that case that a church lot, adjoining a lot on which the church building was situated, and not used, except that a plank walk for entrance to the church was maintained thereon, was not exempt from taxation by the above statute. The holding of the court in that case is applicable to the facts of this case. The court said in that case that the statute exempted only that property belonging to a religious society that is used for the purposes of such society, and not to any extent for profit; that both of those elements had to coexist, otherwise the property was subject to taxation; that the first of these elements was absent; that the use of the land for ingress and egress to the church by means of the plank walk was not such a use as contemplated by the statute; that such use was too insignificant to be considered as a real use of the property for religious purposes.
The same conditions are required by the statute for the exemptions of property owned by a charitable institution as are required for the exemption of property owned by a religious institution. It must be used exclusively for the purposes of the charitable institution. The getting of a few loads of firewood off of a forty-acre tract of wild land is too insignificant to constitute a use of the hand. And the fact that, when the King's Daughters sold the land, they turned the proceeds of the sale into their treasury, and used the same for charitable *Page 394 
purposes, was not such a use of the land as the statute contemplates. It was a use of the proceeds of the land. If that were such a use as the statute contemplates, the King's Daughters could engage in the purchase and sale of lands for profit, provided they used the profits for charitable purposes.
We are of opinion that the land involved was not exempt from taxation while owned by the King's Daughters, and that therefore appellant acquired a good title thereto by his purchase at the tax sale. The cause should go back to the trial court for determination of the question alone of waste by appellee Myatt.
Reversed and remanded.
                 ON MOTION TO CORRECT JUDGMENT.
The motion to correct the judgment is sustained, to the extent that a final judgment be entered in this court, quieting and confirming appellant's tax title to the land involved. The motion is overruled, in so far as it seeks to have this court adjudge the damages the appellant may be entitled to for waste. The cause is reversed and remanded, for the trial alone of that question.
Sustained in part, and overruled in part.